DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous FINAL office action dated 12/13/2021 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Renders et al. (US 20130004626 A1) (newly cited) in view of Bomba et al. (US 20150314938 A1) (newly cited).
Regarding claim 1, Renders teaches a flexible package comprising a substrate base layer; and a film layer (closure flap) at least partially releasably affixed to the substrate base layer via a pressure sensitive adhesive layer wherein the film layer forms at least one pull tab (23) in the center (Renders, Abstract, Par. 0001-0004, 0064, Claim 1, and Figs. 1, 3, and 8). Renders further teaches that the central area is free of adhesive to be able to come in contact with the contents of the package (Renders, Par. 0067, 0084, and Fig. 1). Therefore, Renders teaches that the pressure sensitive adhesive layer comprises an adhesive zone and an adhesive free zone wherein the adhesive free zone extends continuously in a machine direction, in a lane having continuous parallel edges. Renders therefore also teaches that the pull tab is disposed within the adhesive free zone (Renders, Fig. 1). Renders further teaches that the substrate base layer is scored to form at least one cavity which is disposed adjacent the at least one adhesive-free zone (Renders, Fig. 1).

    PNG
    media_image1.png
    546
    763
    media_image1.png
    Greyscale

Renders, Annotated Fig. 1

Renders does not specifically disclose that the film layer is scored to form the pull tab.
Bomba teaches a flexible package comprising a resealable opening device (tearing device) wherein the resealable opening device is formed as a strip comprising a non-adhesive portion that is scored (precut) to form pull tabs (Bomba, Abstract, Par. 0001, 0021-0024, 0060-0061, 0091, Figs. 1b, 2, and 3).
Since both Renders and Bomba teach flexible packages comprising a resealable opening device that is formed as a strip comprising a non-adhesive portion that comprises a pull tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bomba to modify Renders and score the pull tab of Renders. This would allow for a user to easily handle and grip the opening device to open the package (Bomba, Par. 0057).
Regarding claim 2, modified Renders teaches that the film layer is scored to form at least one resealable flap continuous with the at pull tab (Bomba, 0059-0062, Figs 2, 10, and 14).
Regarding claim 3, modified Renders teaches that the resealable flap may be separated from the base layer and resealed to the base layer via the pressure sensitive adhesive (Renders, Abstract, Par. 0009, and Fig. 1 – see “resealable”).
Regarding claim 4, modified Renders teaches that the pull tab and resealable flap are aligned to be lifted in the machine direction (Renders, Fig. 1).
Regarding claim 5, modified Renders teaches that the adhesive-free zone is disposed continuously in the machine direction in the approximate center of the film layer (Renders, Fig. 1).
Regarding claim 12, modified Renders teaches that the flexible packaging additionally comprises tamper-evident indicators (Renders, Par. 0099).
Regarding claim 20, Renders teaches a flexible package comprising a substrate base layer; and a film layer (closure flap) at least partially releasably affixed to the substrate base layer via a pressure sensitive adhesive layer wherein the film layer forms at least one pull tab (23) in the center (Renders, Abstract, Par. 0001-0004, 0064, Claim 1, and Figs. 1, 3, and 8). Renders further teaches that the central area is free of adhesive to be able to come in contact with the contents of the package (Renders, Par. 0067, 0084, and Fig. 1). Therefore, Renders teaches that the pressure sensitive adhesive layer comprises an adhesive zone and an adhesive free zone wherein the adhesive free zone extends continuously in a machine direction, in a lane having continuous parallel edges. Renders therefore also teaches that the pull tab is disposed within the adhesive free zone (Renders, Fig. 1). Renders further teaches that the substrate base layer is scored to form at least one cavity which is disposed adjacent the at least one adhesive-free zone (Renders, Fig. 1). Renders further teaches that the flexible package is formed by printing the flexible film, attaching the closure flap, and then cutting through to form the flexible package (Renders, Par. 0030-0034 and Claims 18-20). Therefore, before cutting, Renders teaches a film laminate comprising a plurality of the packaging structures
Renders does not specifically disclose that the film layer is scored to form the pull tab.
Bomba teaches a flexible package comprising a resealable opening device (tearing device) wherein the resealable opening device is formed as a strip comprising a non-adhesive portion that is scored (precut) to form pull tabs (Bomba, Abstract, Par. 0001, 0021-0024, 0060-0061, 0091, Figs 1b, 2, and 3).
Since both Renders and Bomba teach flexible packages comprising a resealable opening device that is formed as a strip comprising a non-adhesive portion that comprises a pull tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bomba to modify Renders and score the pull tab of Renders. This would allow for a user to easily handle and grip the opening device to open the package (Bomba, Par. 0057).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Renders in view of Bomba as applied to claims 1 and 5 above, further in view of Clark et al. (US 20160122109) (previously cited).
Regarding claim 6, modified Renders teaches all of the elements of the claimed invention as stated above for claims 1 and 5. Modified Renders further teaches that the adhesive-free zone is at the center of the film layer (Renders, Fig. 1).
Modified Renders does not teach that at least two cavities are scored in the base layer, each cavity being disposed to opposite sides of the adhesive-free zone.
Clark discloses a flexible food package comprising a resealable adhesive (16) between the first film layer (12) and the second film layer (14) (Clark, Par. 0002, 0007, 0050, 0082, Figs. 1, 2, and 21). The package comprises a series of cuts and/or lines of weakness that form package openings having a sealing panel (40) disposed over the segmented package opening, and a gripping portion or pull tab (Clark, Par. 0024-0026, 0052-0053, 0065, Figs. 2, 15, and 21). The sealing panel comprises resealable adhesive and may have at least one line of weakness (i.e., score lines) disposed therein and multiple pull tabs (Clark, Par. 0015, 0020, 0026, 0050-0059, 0072, 0078, 0079, Figs. 2, 15, and 21). The pulling tabs can be configured in a variety of ways, wherein the opening segments are configured with segmented sections allowing for the packaging content to be exposed separately and portion controlled (Clark, Par. 0007-0009, 0078). 
 
    PNG
    media_image2.png
    721
    966
    media_image2.png
    Greyscale

Clark, Annotated Fig. 21

Since both modified Renders and Clark are both directed towards flexible packaging with resealable adhesives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a package comprising two cavities with panels disposed over the cavities, wherein the cavities are opened separately as taught by Clark motivated by the expectation of easily opening the individual cavities and providing portion control. As such, the flexible package of modified Renders comprises two openings with products, wherein the adhesive free area runs in between the openings of the packaging, which reads on the limitation of the flexible package having two cavities scored in the base layer, wherein each cavity is disposed adjacent to opposite sides of the adhesive-free zone recited in claim 6.
Regarding claim 7, modified Renders teaches that the film layer is scored to form at least two resealable flaps continuous with the at least two pull tabs (Bomba, 0059-0062, Figs 2, 10, and 14)
Regarding claim 8, modified Renders teaches that the at least two resealable flaps are resealably affixed, via the pressure sensitive adhesive, to a portion of the substrate layer defining the at least two cavities (Renders, Abstract, Par. 0009, and Fig. 1; Clark, Figs 15 and 21).
Regarding claim 9, modified Renders teaches the flexible packaging wherein the at least one continuous adhesive free-zone is disposed between the two cavities as described in above for claim 6. One of ordinary skill in the art would have been able to reasonably adjust the adhesive width that is suitable for the packaging product (i.e., not too little or not too much) with reasonable expectation of success of arriving at the limitation of the continuous adhesive-free zone is disposed between the two cavities and has a width which is less than the distance between the two cavities recited in claim 9. As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
Additionally, Clark discloses that the cross-ties are disposed between the cavities and can be configured to have widths in the range of 1 to 20 mm (Clark, Par. 0082-0083 and Figs. 21-23). Therefore, Clark teaches that it is well known and well within the abilities of those skilled in the art to measure, adjust, and control width parameters of features disclosed between packaging cavities. As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Renders in view of Bomba as applied to claim 1 above, and further in view of Repko et al. (US 3,259,303) (previously cited).
Regarding claims 10 and 11, as described above, modified Renders teaches a flexible package that reads on the limitations of claim 1. 
Modified Renders is silent regarding the adhesive-free zone is disposed left or right of the center of the film layer as required by the instant claim 10. Modified Renders further does not teach that the pull tab and resealable flap are aligned to be lifted in a direction which is approximately perpendicular to the machine direction as required by the instant claim 11.
Repko discloses a flexible container including an easy opening and a resealing means formed from a composite web (Repko, col. 1 lines 9-11 and col. 2 lines 10-25). The container has an outer web portion (23) that is pulled away from an adhesive tape (18) perpendicular to the machine direction to provide an opening for removing the container contents (Repko, col. 2 lines 55-61, Fig. 1, and 3). 

    PNG
    media_image3.png
    533
    775
    media_image3.png
    Greyscale

Figure 3 of Repko illustrating a resalable package
Since both modified Renders and Repko are both directed towards resealable packaging formed from continuous films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the flexible package of modified Renders by having a continuous adhesive and adhesive free area to the left or right as taught by Repko motivated by the expectation of attaining an easy means of opening and resealing the packaging perpendicular to the machine direction. 
As such, the pressure sensitive adhesive of modified Renders is on the left or right of the flexible package and the tab opens (i.e., adhesive-free zone) perpendicular to the machine direction, which reads on the limitations of the at least one adhesive-free zone is disposed continuously in the machine direction, left or right of the center of the film layer, and the film layer is scored to form at least one resealable flap which is continuous with the at least one pull tab, wherein both the pull tab and resealable flap are aligned to be lifted in a direction which is approximately perpendicular to the machine direction recited in claims 10 and 11. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Renders in view of Bomba and Clark.
Regarding claim 13, Renders teaches a flexible package comprising a substrate base layer; and a film layer (closure flap) at least partially releasably affixed to the substrate base layer via a pressure sensitive adhesive layer wherein the film layer forms at least one pull tab (23) in the center (Renders, Abstract, Par. 0001-0004, 0064, Claim 1, and Figs. 1, 3, and 8). Renders further teaches that the central area is free of adhesive to be able to come in contact with the contents of the package (Renders, Par. 0067, 0084, and Fig. 1). Therefore, Renders teaches that the pressure sensitive adhesive layer comprises an adhesive zone and an adhesive free zone wherein the adhesive free zone extends continuously in a machine direction disposed in the center of the film layer. Renders therefore also teaches that the pull tab is disposed within the adhesive free zone (Renders, Fig. 1). Renders further teaches that the substrate base layer is scored to form at least one cavity which is disposed adjacent the at least one adhesive-free zone (Renders, Fig. 1).
Renders does not teach that the film layer is scored to form the pull tab or that the pull tab is scored down its center such that it can be separated into pull tabs. Renders further does not teach that the film layer is additionally scored to form two resealable flaps which are continuous with each of the two pull tabs.
Bomba teaches a flexible package comprising a resealable opening device (tearing device) wherein the resealable opening device is formed as a strip comprising a non-adhesive portion that is scored (precut) down its center to form two pull tabs (Bomba, Abstract, Par. 0001, 0021-0024, 0060-0061, 0091, Figs 1b, 2, and 3). Bomba further teaches that the resealable opening device is scored to form two resealable flaps which are continuous with each of the pull tabs (Bomba, 0059-0062, Figs 2, 10, and 14).
Since both Renders and Bomba teach flexible packages comprising a resealable opening device that is formed as a strip comprising a non-adhesive portion that comprises a pull tab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bomba to modify Renders and score the pull tab of Renders to form two pull tabs and two resealable flaps which are continuous with each of the two pull tabs. This would allow for a user to easily handle and grip the opening device to open the package (Bomba, Par. 0057).
Renders does not teach that the substrate base layer is scored to form two cavities which are disposed on opposite sides of the at least one adhesive free zone and are aligned with the two resealable flaps.
Clark discloses a flexible food package comprising a resealable adhesive (16) between the first film layer (12) and the second film layer (14) (Clark, Par. 0002, 0007, 0050, 0082, Figs. 1, 2, and 21). The package comprises a series of cuts and/or lines of weakness that form package openings having a sealing panel (40) disposed over the segmented package opening, and a gripping portion or pull tab (Clark, Par. 0024-0026, 0052-0053, 0065, Figs. 2, 15, and 21). The sealing panel comprises resealable adhesive and may have at least one line of weakness (i.e., score lines) disposed therein and multiple pull tabs (Clark, Par. 0015, 0020, 0026, 0050-0059, 0072, 0078, 0079, Figs. 2, 15, and 21). The pulling tabs can be configured in a variety of ways, wherein the opening segments are configured with segmented sections allowing for the packaging content to be exposed separately and portion controlled (Clark, Par. 0007-0009, 0078). 
Since both modified Renders and Clark are both directed towards flexible packaging with resealable adhesives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a package comprising two cavities with panels disposed over the cavities, wherein the cavities are opened separately as taught by Clark motivated by the expectation of easily opening the individual cavities and providing portion control. As such, the flexible package of modified Renders comprises two openings with products, wherein the adhesive free area runs in between the openings of the packaging, which reads on the limitation of the flexible package having two cavities scored in the base layer, wherein each cavity is disposed adjacent to opposite sides of the adhesive-free zone recited in claim 13.
Regarding claim 14, modified Renders teaches that the at least one adhesive free zone is disposed such that it releasably affixes the resealable flaps to a portion of the substrate base layer defining the two cavities (Renders, Abstract, Par. 0009, and Fig. 1 – see “resealable”).

Response to Arguments
Applicant’s remarks and amendments filed 02/14/2022 and 03/10/2022 have been fully considered.
Applicant argues that Lyzenga in view of Whitford does not teach the invention as claimed in claim 1. This is found persuasive.
A new grounds of rejection has been made as stated above. The new grounds of rejection no longer relies upon Lyzenga or Whitford and now relies instead on Renders in view of Bomba as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                           

/LEE E SANDERSON/Primary Examiner, Art Unit 1782